per curiam:
Los apelantes Miguel Jorge Rodríguez y Reinaldo Marcial Mattei se desempeñaban, para los años de
1989 y 1990, como miembros de la Policía de Puerto Rico, adscritos a la Estación E de la División de Patrullas de Carreteras, Cuartel de Sabana Grande, Puerto Rico. Con motivo de unas alegadas confidencias, suministradas las mismas a un oficial de la Policía de Puerto Rico, a los efec-tos de que varios agentes pertenecientes al mencionado Cuartel de Patrullas de Carreteras se dedican al narcotrá-fico, la Policía de Puerto Rico le encomendó a dos (2) agen-tes encubiertos la investigación de dicha confidencia.
Como resultado de la labor realizada por dichos agentes encubiertos —los cuales responden a los nombres de Eric Rivera Nazario y Luis A. Guigliotty Ramos— los policías Jorge Rodríguez y Marcial Mattei fueron acusados por dos (2) alegadas infracciones al Art. 401 de la Ley de Sustan-cias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, ale-gadamente cometidas las mismas el día 17 de febrero de 1990 en Guánica, Puerto Rico.
Celebrado que fuera el juicio ante el antiguo Tribunal Superior de Puerto Rico, Sala de Ponce, el Jurado que in-tervino en el mismo rindió veredicto de culpabilidad contra ambos acusados en los dos (2) cargos que le fueran impu-tados a éstos. Jorge Rodríguez y Marcial Mattei fueron sentenciados por el mencionado tribunal de instancia a cumplir una pena de quince (15) años de reclusión en cada cargo, a ser cumplidas las mismas en forma concurrente, el *834día 19 de diciembre de 1994. Ese día fueron ingresados en una institución penal.
Inconformes con lo acontecido ante el tribunal de ins-tancia, Jorge Rodríguez y Marcial Mattei radicaron el co-rrespondiente recurso de apelación ante este Tribunal, el día 21 de diciembre de 1994, en revisión de las convicciones decretadas y las sentencias que le fueron impuestas; al así hacerlo, le imputaron al tribunal de instancia la supuesta comisión de diez (10) errores.(1)
Luego de los trámites usuales y corrientes, referentes los mismos a la tramitación de un recurso de apelación,(2) y habiendo quedado el caso sometido ante este Tribunal el 19 de marzo de 1997, luego de que el Procurador General ra-dicara su alegato, el 18 de abril de 1997 los apelantes ra-dicaron un escrito intitulado "Moción Informativa y en So-licitud de Paralización de los Procedimientos”, en el cual le informaron al Tribunal que habían recibido información a los efectos de que el Estado estaba conduciendo una inves-tigación por la supuesta fabricación de casos por varios agentes de la Policía de Puerto Rico, entre los cuales se encontraban los Agentes Rivera Nazario y Guigliotty Ramos.
En atención a ello, mediante Resolución del 2 de mayo de 1997, le concedimos término al Procurador General para que se expresara respecto a la mencionada moción. En la comparecencia del Procurador General, en cumpli-miento de la referida Resolución, éste admitió el hecho de la existencia de la investigación y que los agentes que par-*835ticiparon en el caso de autos efectivamente estaban siendo investigados; expresó dicho funcionario, por último, que aun cuando entendía que no era necesario paralizar el trá-mite apelativo del caso, no se oponía a ello.
Este Tribunal, mediante Resolución de fecha 18 de junio de 1997, entendió procedente fijarle, motu proprio, fianza en apelación a los apelantes Jorge Rodríguez y Marcial Mattei, la cual éstos prestaron. Le ordenamos, además, al Procurador General mantener informado al Tribunal sobre el resultado de la antes mencionada investigación.
Habiendo transcurrido un término de tiempo considerable sin que el Procurador General nos informara al res-pecto, el 8 de octubre de 1999 le concedimos un breve tér-mino a dicho funcionario para que compareciera e informara. Este compareció y solicitó prórroga para some-ter su posición definitiva al respecto; la concedimos.
El pasado 9 de diciembre del presente año, el Procura-dor General finalmente compareció. En su escrito nos in-forma, en lo pertinente, que, como resultado de la investi-gación confidencial que llevara a cabo el Estado, “el Ministerio Público tiene dudas serias y fundadas en torno a la veracidad de los hechos en el presente caso, tal y como éstos fueron expuestos por los agentes Rivera Nazario y Guigliotty Ramos en sus respectivas declaraciones durante el proceso”; razón por la cual, estima el Procurador General, que “las convicciones de epígrafe no deben prevalecer”. (Énfasis en el original omitido.) Escrito en Cumplimiento de Orden de 9 de diciembre de 1999, págs. 2-3.
hH
Resulta lamentable que situaciones como la presente sucedan. Ello no obstante, la ocurrencia de las mismas debe servir de estímulo a la Policía de Puerto Rico para mejorar no sólo la calidad del reclutamiento de su personal, sino que los procesos de entrenamiento y supervisión *836de sus agentes, en específico, la labor que llevan a cabo los agentes encubiertos.
Naturalmente, coincidimos totalmente con el Procura-dor General en que, en vista de los resultados arrojados por la investigación realizada por el Estado, relacionada con la fabricación de casos de drogas por parte de los miembros de la fuerza policiaca del País, las convicciones apeladas no deben, ni pueden, prevalecer-, razón por la cual procede dictar Sentencia revocatoria de las erriitidas por el antiguo Tribunal Superior de Puerto Rico, Sala de Ponce, decretándose la absolución de los apelantes Miguel Jorge Rodríguez y Reinaldo Marcial Mattei.

Se dictará sentencia de conformidad.


 Mediante el sexto (6to) señalamiento de error, los apelantes le imputaron al tribunal de instancia haber errado:
.. al no permitir que testigos de defensa declararan ante el jurado sobre hechos que probaban la teoría de defensa sobre fabricación de casos y la mendacidad de los testigos de cargo, por entender o que no impugnaban credibilidad alguna o por en-tender que no constituían prueba de mendacidad, abrogándose de esa manera las funciones del jurado.” Escrito de Apelación ante el Tribunal Superior de Puerto Rico, Sala de Ponce, pág. 2.


 La preparación y certificación de una exposición narrativa de la prueba, la radicación de los alegatos de las partes, etc.